Title: From John Adams to the President of Congress, No. 77, 2 June 1780
From: Adams, John
To: President of Congress,Huntington, Samuel,President of Congress


     
     Paris, 1 June 1780. RC (PCC, No. 84, II, f. 90–95). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:752–758.
     This letter, read in Congress on 5 Sept., contains John Adams’ analysis of Lord George Germain’s speech of 5 May opposing Gen. Conway’s bill to end the American war, and is virtually identical to that of 28 May to Edmé Jacques Genet (above). The only significant difference between the two letters lies in the third and fourth paragraphs from the end of the letter, corresponding to the fifth paragraph from the end of the Genet letter (see descriptive note and note 17). The text of the two paragraphs, which should be compared with the corresponding paragraph in the Genet letter, is as follows:
     “His Lordship Says, that the People would return to their allegiance, if they were not restrained by the Tyranny of those, who have got the Powers of Government. These are the Assemblies, Senates, Governors and Congress. Now what Power have any of those but what the People please to allow them? By what Engine is this Tyranny expressed? Is it by the Militia? In order to judge of this let us consider the Constitution of the Militia. The Militia is in fact the whole People, for by the Laws of every State, every Man from Sixteen to Sixty years of Age, belongs to the Militia, is obliged to be armed, to train and to march upon occasion or find a substitute. The officers are chosen by the Men? Except the General officers, who are appointed by the assemblies. It is this very Militia, that forms the Body of Voters, who annually choose the Members of Assembly and the Senates and Governors? Is it possible that these men should tyrannize over Men upon whom they are so entirely dependent? As well might it be reproached to his Lordship and his Collegues in Administration that they tyrannized over their Royal Master, who can displace them at his Pleasure. The Assemblies thus annually chosen by the People or Militia, annually choose the delegates in Congress, and have Power to recall them at Pleasure. Will the militia then obey either, assemblies or Congress in the Execution of tyrannical orders or any orders that are not generally agreable to them? The thing Speaks for itself. Is it the continental army then, that is the Instrument of their own Servitude and that of their Country. Every officer holds his Commission at the Pleasure of Congress. But his Lordship and his Collegues often represent the continental army as So Small and feeble, as to be unable, to make Head against the British Troops, and it is true that they are constantly employed in that service. And it is true that they are nothing in Comparison of the Militia. What would become of them then, if the Militia or any considerable Number of them was to join the British Troops?
     “There has never been any part of the Continental Army, in more than three or four of the thirteen States at a Time, watching the Motions of the British army, and confining them to the Protection of their Men of War. What has there been then in the remaining Nine or ten states for an Instrument of Tyranny? This is too ridiculous to need too many Words.”
     With the exception of the first paragraph and the closing, John Adams’ reply to Germain’s speech was printed in various American newspapers, appearing first in the Pennsylvania Packet of 19 December. No satisfactory explanation has been found for the letter’s publication more than three months after it was received by Congress, unless the published text was taken from a duplicate that has not been found. In a letter of 19 Dec., James Lovell sent the article from the Packet to Abigail Adams, who secured its publication in the Independent Chronicle of 11 Jan. 1781 and the Continental Journal of the same date (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963–., 4:36–37, 59, 64). Among the other newspapers in which the piece appeared were the Virginia Gazette of 30 Dec. 1780, Providence Gazette of 17 Jan. 1781, and the Salem Gazette of 23 Jan. 1781.
    